Title: Enclosure 6: [List of Several Persons Employed in the Office of the Register of the Treasury], 3 January 1793
From: Treasury Department,Nourse, Joseph
To: 



No. 6.

  List of the Several Persons Employed in the Office of the Register of the Treasury, With the Salaries Allowed to Each.


  Clerks.
  Joshua Dawson
  Dollars.
  700.  


  William Banks
  
  700.  


  Joseph Stretch
  
  700.  


  Miles F. Clossy
  
  700.  


  Jacob S. Howell
  
  700.  


  John Woodside
  
  650.  


  Thomas O:Hara
  
  600.  


  Charles Tomkins
  
  550.  


  John Finley
  
  550.  


  Matthew Walker
  
  500.  


  John Little
  
  500.  


  John Hindman
  
  500.  


  John Burchan
  
  500.  


  William P. Gardner
  
  500.  


  John Woodward
  
  400.  


  Edward O: Hara
  
  400.  


  John Boyd
  
  400.  


  Richard Banks
  
  400.  


  Gabriel Nourse
  
  400.  


  William Storey
  
  400.  


  George Sibbald
  
  400.  


  Michael Kennedy
  
  400.  


  William James
  
  400.  


  Stewart Cummin
  
  400.  


  John Matthews
  
  400.  


  Charles Wilson
  
  400.  


  William Sheppard
  
  300.  


  James Stewart
  
  300.  


  Samuel Clindonnon
  
  300.  


  George Mitchell
  
  266.66


  David Rittenhouse
  
  266.66


  William Nourse
  
  250.  


  Michael Nourse
  
  200.  


  John Woodside junior
  
     150.  


  
  Total for Clerks, Dollrs.
  15.183.32


  
      
        Leonard Hideley,
        }
        Keepers of the several Offices at 175. Dollars, each, is
      
      
        
      
      
        Andrew Wright
      
    
  350.  


  Joseph Nourse, Register
  
    1750.  


  
  Dollars,
  17.283.32



Treasury Department, Register’s Office, 3d January 1793.
Joseph Nourse, Register
